     Case 20-10007-SMT                                                                                      Doc 5     Filed 04/08/20 Entered 04/08/20 15:40:14   Desc Main
                                                                                                                      Document     Page 1 of 1
The order below is hereby signed.

Signed: April 8 2020




                                                                                                                                _____________________________
                                                                                                                                S. Martin Teel, Jr.
                                                                                                                                United States Bankruptcy Judge


                                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                                                  FOR THE DISTRICT OF COLUMBIA

      In re                                                                                                                    )
                                                                                                                               )
      CARLOS ROBERTO ALLEN,                                                                                                    )     Case No. 19-00783
                                                                                                                               )     (Chapter 13)
                      Debtor.                                                                                                  )
      ____________________________                                                                                             )
                                                                                                                               )
      CARLOS ROBERTO ALLEN,                                                                                                    )
                                                                                                                               )
                                                                                                       Plaintiff,              )
                                                                                                                               )
                                                                              v.                                               )     Adversary Proceeding No.
                                                                                                                               )     20-10007
      DOUGLASS SLOAN,                                                                                                          )
                                                                                                                               )
                                                                                                       Defendant.              )

                 ORDER CONFIRMING THAT ADVERSARY PROCEEDING HAS BEEN DISMISSED

                                   There having been no answer or motion for summary judgment

     filed, and the plaintiff having filed a Notice of Withdrawal of

     the complaint, it is

                                   ORDERED that the court confirms that this adversary

     proceeding has been dismissed pursuant to Fed. R. Civ. P.

     41(a)(1)(A).

                                                                                                                                    [Signed and dated above.]
     Copies to: All counsel of record.

     R:\Common\TeelSM\Templates\Adversary Proceeding Templates\Allen v. Sloan - Dismiss per R. 41(a)(1)(A).wpd
